FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JAMES F. GEORGE, III; et al.,                   No. 08-55961

              Plaintiffs,                        D.C. No. 2:07-cv-06302-R-JC

 and
                                                 MEMORANDUM *
 MARGIE R. GEORGE,

              Plaintiff - Appellant,

   v.

 CITY OF MORRO BAY; et al.,

              Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                            Submitted November 17, 2009 **




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LS/Research
Before:       ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Margie R. George appeals pro se from the district court’s order dismissing

her 42 U.S.C. § 1983 action as barred by the doctrines of res judicata and collateral

estoppel. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo.

Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (res judicata);

McQuillion v. Schwarzenegger, 369 F.3d 1091, 1096 (9th Cir. 2004) (collateral

estoppel). We affirm.

       The district court properly dismissed George’s claims as barred by the

doctrine of res judicata because George could have raised them in her prior

bankruptcy proceedings. See Stewart, 297 F.3d at 956 (“Res judicata, or claim

preclusion, prohibits lawsuits on any claims that were raised or could have been

raised in a prior action.”) (internal citation, quotation marks, and italics omitted).

The district court also properly dismissed George’s takings claims as barred by the

doctrine of collateral estoppel because they are foreclosed by issues George

litigated in her prior bankruptcy proceedings. See McQuillion, 369 F.3d at 1096

(applying collateral estoppel where issues at stake were actually litigated by the

party against whom preclusion is asserted and were necessary to the earlier

judgment).

       George’s remaining contentions are unavailing.


LS/Research                                 2
       Because appellees’ request for sanctions for a frivolous appeal was not

separately filed, we deny the request without prejudice to refiling a timely separate

motion. See Fed. R. App. P. 38; 9th Cir. R. 39-1.6; Higgins v. Vortex Fishing Sys.,

Inc., 379 F.3d 701, 709 (9th Cir. 2004) (denying without prejudice a Rule 38

request made in an appellate brief rather than in a separately filed motion).

       AFFIRMED.




LS/Research                                3